Citation Nr: 0518265	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  01-08 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from March 1955 to March 1975, and who died in 
October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran's death in October 1999 was due to 
respiratory failure as a consequence of chronic lung disease.

2.  Chronic lung disease of emphysema and chronic obstructive 
pulmonary disease that resulted in the veteran's death was 
present during his active service.


CONCLUSION OF LAW

Emphysema and chronic obstructive pulmonary disease were 
incurred during active service and caused the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2004).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (2004).  If the service-connected 
disability affects a vital organ, consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

The veteran's death certificate reflects that he died in 
October 1999 due to respiratory failure as a consequence of 
chronic lung disease.  It is not indicated whether an autopsy 
was performed, but an autopsy report is not of record.

At the time of the veteran's death, service connection was in 
effect for degenerative changes of the cervical spine with 
bilateral foraminal encroachment and radiculopathy of the 
right shoulder, evaluated as 60 percent disabling; lumbar 
discogenic disease with chronic low back pain, evaluated as 
20 percent disabling; residuals of meniscectomy of the right 
knee with chondromalacia, evaluated as 10 percent disabling; 
and chondromalacia of the left knee, mild neurosensory 
hearing loss bilaterally, and residual deformity of the 
duodenal bulb, all evaluated as noncompensably disabling.  
The combined disability rating was 70 percent.

Service medical records reflect that the veteran had upper 
respiratory infections in December 1968 and February 1973.  
The report of his December 1974 service separation 
examination includes a report of cardiac consultation.  The 
cardiac consultation report reflects that the veteran had 
increased diameter of the chest.  The assessment included 
clinical evidence suggestive of mild emphysema.  Chest X-rays 
were negative.

The report of a March 1976 VA examination reflects that the 
veteran had good respiratory expansion of the chest wall.  
The diagnoses did not include any reference to pulmonary 
disability.

Private and VA treatment records, dated from April 1992 to 
October 1999, reflect that the veteran had severe chronic 
obstructive pulmonary disease, bilateral emphysema, and 
chronic bronchitis.  An August 1999 VA treatment record 
indicates that chronic obstructive pulmonary disease was 
diagnosed in 1990 and had been symptomatic for 10 years.

An April 2005 independent medical expert opinion reflects 
that the veteran's claims file had been reviewed.  It notes 
that the veteran had shortness of breath at the time of his 
retirement examination in 1974.  It also notes that the 
retirement examination found increased A-P diameter of the 
chest and the examiner's assessment had included clinical 
evidence suggestive of mild emphysema.  The opinion provides 
a reference to a medical treatise which indicates that 
widespread emphysema is exhibited by "physical signs 
attributable to the combination of airway obstruction, 
bullae, and pulmonary overinflation."  The independent 
medical examiner notes that the cardiac examiner in 1974 
pointed out the "barrel-shaped chest which happens when lung 
volumes are markedly increased and the thoracic cage is fixed 
in an inspiratory position."  The independent medical 
examiner noted that the veteran had smoked from age 7 to 
1997, with initiation of lung damage prior to service.  The 
examiner indicated that the lung damage continued from the 
time of the veteran's end of his active service until he 
ceased smoking.  However, the examiner indicated that the 
probability is greater than 50 percent that smoking during 
the veteran's service had significantly disabled him at the 
time of his discharge.

While the independent medical examiner did not explicitly 
state how the veteran was disabled as a result of smoking 
during his service, it is clear from reading the overall 
independent medical expert opinion that the reference to the 
disability during service clearly refers to the veteran's 
pulmonary disorder.

With consideration that there is competent medical evidence 
during the veteran's active service indicating that he had 
mild emphysema, as well as the April 2005 independent medical 
expert opinion indicating that he experienced significant 
lung damage during his active service, competent medical 
evidence indicating no pulmonary disability immediately 
following the veteran's discharge from active service and 
competent medical evidence indicating that chronic 
obstructive pulmonary disease was first diagnosed in 1990, 
the Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran's chronic lung 
disability that caused his death existed during his active 
service.  In resolving all doubt in the appellant's behalf, 
the Board concludes that the chronic lung disability that 
resulted in the veteran's death existed during his active 
service.  Accordingly, service connection for the cause of 
the veteran's death is warranted because disability incurred 
during his active service resulted in his death.  38 C.F.R. 
§ 3.312.

In light of the Board's grant of the benefits sought on 
appeal, there can be no prejudice to the appellant with 
respect to whether or not the VA has fully complied with the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002).  Accordingly, no further analysis 
with respect to the VCAA is necessary.


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


